Citation Nr: 0125130	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-05 257	)	DATE
	)
	)



THE ISSUE

Whether a February 5, 1979, decision of the Board of 
Veterans' Appeals upholding the propriety of severance of 
service connection for a psychiatric disorder should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the claimant asserting clear and unmistakable 
error in a February 5, 1979, Board decision in which service 
connection for a psychiatric disability was severed.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder, identified as schizophrenia, was granted in a 
September 1977 RO decision.

2.  Entitlement to service connection for a psychiatric 
disorder, identified as schizophrenia, was severed in a July 
1978 RO decision after appropriate notice to the veteran of 
the proposed severance.

3.  In a February 5, 1979, decision the Board determined that 
the veteran's psychiatric impairment had pre-existed her 
entry into service and had not been aggravated therein.  
Based on these conclusions, the Board found that severance of 
service connection for a psychiatric disorder was 
appropriate.

4.  The correct facts as they were known at that time, were 
before the Board in February 1979.

5.  The Board correctly applied the statutory and regulatory 
provisions extant in February 1979.




CONCLUSION OF LAW

The February 5, 1979, decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that while the veteran's motion 
was pending, new legislation was passed that enhances VA's 
duty to assist a claimant in the development of a claim as 
well as providing for specific notification requirements.  
Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that 
while the VCAA is potentially applicable to all pending 
claims, as CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions, CUE 
is fundamentally different from any other kind of action in 
the VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, a "claimant," as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 2001) (en banc).  
In keeping with the Court's finding in Livesay, the Board 
concludes that the newly promulgated regulations implementing 
the duties laid out in the VCAA are also inapplicable to CUE 
motions.  See generally, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

Turning to the CUE motion before the Board, under applicable 
law, a decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. 7111(a) (West 1991 & Supp. 2000).  
VA regulations implementing this statute appear at 38 C.F.R. 
§§ 20.1400-1411 (2000).  The regulations describe what 
constitutes CUE and what does not, identify the record that 
is to be reviewed, and set forth how the standard is to be 
applied.

As a preliminary matter, the regulations note that a CUE 
motion may be dismissed without prejudice to refiling where 
the moving party fails to meet certain filing or pleading 
requirements such as submitting the CUE motion in writing, 
signing the motion, and including the name of the moving 
party, the file number, the date of the Board decision being 
challenged, and the issue being challenged.  38 C.F.R. 
§ 20.1404(a) (2000).  The CUE motion currently under 
consideration has satisfied all the criteria discussed in 38 
C.F.R. § 20.1404(a), and thus must be evaluated on the 
merits.  See Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000) (requiring Board consideration of CUE 
motions on the merits by invalidating 38 C.F.R. § 1404(b) 
which provided that CUE motions failing to contain specific 
allegations of clear and unmistakable error would be denied 
without consideration on the merits).

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of what does not constitute clear and unmistakable 
error include a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the failure 
to fulfill the duty to assist; or a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Furthermore, clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The Board further notes that with respect to the final 
provisions of the regulations, the definition of CUE was 
based on prior rulings of the Court.  More specifically, 
Congress intended that the VA adopt the Court's 
interpretation of the term "clear and unmistakable error" in 
evaluating CUE in a Board decision.  Indeed, as was discussed 
in the notice of proposed rulemaking, at 63 Fed. Reg. 27,534, 
27,536 (1998), the sponsor of the bill which became the 
statute specifically noted that the bill would "not alter the 
standard for evaluation of claims of [CUE]."  143 Cong. Rec. 
H1567, H1568 (daily ed. April 16, 1997) (remarks of Rep. 
Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based upon years of prior Court decisions regarding 
CUE.  In this regard, the Court has consistently stressed the 
rigorous nature of the concept of CUE, stating, for example, 
"[c]lear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that 
[CUE] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In the present case, the movant asserts that the Board's 
February 1979 decision is clearly and unmistakably erroneous 
for the following reasons:  (1) the Board incorrectly found 
that the medical evidence of the veteran's psychiatric 
treatment prior to her entry into service constituted clear 
and unmistakable evidence sufficient to overcome the 
presumption of soundness, and (2) that given the veteran's 
treatment and diagnosis of a psychiatric disability proximate 
to her discharge from service, the Board erroneously 
concluded that her psychiatric disability was not aggravated 
during her period of active service.  

The movant does not dispute the facts in evidence at the time 
of the Board's February 5, 1979 decision.  The record at that 
time included pre-service treatment records from a private 
hospital dated from August 1973 to January 1974, and 
treatment notes from a private medical doctor dated from 
January 1974 to October 1975.  The hospital records reveal 
that in August 1973 the veteran went to the crisis 
intervention center because she had attempted suicide a week 
earlier by ingesting a an over-the-counter medication.  The 
treatment notes indicate that the veteran had loose 
associations at times and felt as though her family did not 
want her.  The examiner's impression was transient 
situational disturbance, rule out thought disorder.  A 
separate notation of the same day indicated that the veteran 
had adjustment reaction to adult life, and that schizophrenia 
needed to be ruled out, noting that it was a possibility 
which must be re-evaluated.  The veteran was prescribed 
Elavil.  Approximately a week later, in September 1973 she 
was seen again at the crisis intervention center, arriving 
several days early for her next scheduled appointment.  She 
reported several persecutory notions, had slow psychomotor 
activity and problems concentrating due to various thoughts 
coming into her head at the same time.  Her speech was goal 
oriented and she denied hallucinations or delusions.  The 
examiner at this time identified her condition as an acute 
schizophrenic episode, and prescribed Stelazine and Cogentin.  
She was scheduled for an appointment several days later, and 
was noted at this appointment to have started college.  The 
examiner noted that her affect was inappropriate, and 
reported her continuing complaints about her relationship 
with her parents, including her belief that her mother was 
crazy.  

She was seen weekly, and the entries from October 1973, show 
that she was still being prescribed Stelazine and Cogentin, 
the former being an anti-psychotic medication.  She reported 
at this time that she was improving and that the medications 
were helping, and by the end of October indicated that her 
relationships at home were better.  In January 1974 she was 
again seen at the crisis intervention center emergency room.  
She had stopped taking her medications sometime in October.  
She reported that her family and parents were plotting 
against her and trying to run her life.  She reported 
increased anxiety and guilt feelings about being adopted.  
Her affect was blunted with some inappropriate smiling, tight 
associations, and some autism noted.  The examiner's 
impression was to rule out latent schizophrenia.  She was 
prescribed Thorazine, Cogentin, and Stelazine, and scheduled 
for a follow-up appointment in one week.  She failed to show 
for this appointment and it was discovered that she had begun 
treatment with a private physician.

In January 1974 she began seeing Dr. G., a private physician.  
His progress notes indicate that she was kept on Thorazine 
and prescribed Tofranil as well.  January 1974 treatment 
notes indicate that the veteran was upset and "down," and 
reported that she was tormented by her family.  Dr. G. noted 
that she was paranoid, and related her personal history as 
told to him.  Subsequent treatment notations indicate that 
she was treated approximately every week to two weeks with 
continuing complaints regarding her parents treatment of her.  
Her medication was changed to Stelazine and Tofranil.  In 
February 1974 she was told by a teacher to withdraw from 
school and went to work as a nurse at a hospital.  In March 
1974 she reported that she heard voices, specifically her 
mother's voice accusing her of "wrong."  In April 1974 she 
indicated that she wanted to move out of her parents house, 
work during the day and go to school at night.  In May 1974 
she found a person to room with, and reported that she was 
not sleeping well at night although she liked her job.  

In June 1974 she stopped her medication after getting a raise 
and a satisfactory work evaluation.  She reported feeling 
lonely and alienated.  She also reported that she felt 
something was wrong with her sexually.  In July 1974 she was 
back on medications and began school in August 1974.  She 
moved into an apartment by herself, and began to run into 
problems at her job.  In September 1974 she reported that she 
had a "spell" two days ago but was vague as to what was 
wrong.  She was again on Stelazine.  In September 1974 her 
Stelazine was increased.  She stated that "things" kept 
happening to her at the hospital and that she had sexual 
problems.  In October 1974 she was upset over her father's 
recent coronary and reported that her life fell apart in high 
school.  In November 1974 she reported waking up in a panic 
because of having to go to work.  

In January 1975 she again had trouble at work, she had 
bronchitis and looked messy and unkempt at her appointment.  
She was prescribed Prolixin.  Later in January 1975 she 
reported that she cried when she called her parents and had 
met a boy but was afraid of sex, but wanted to unzip her top 
because it made her feel sexy.  She was working at a nursing 
home and had left her job at the hospital.  In February 1975 
she reported that the whole world was closing in on her, and 
she had a new job making phone calls for a company.  She 
stated that her father again tried to get her to stop coming 
by.  In March 1975 she reported that she got a poor 
evaluation at work and was physically threatened by some 
people.  She reported that she was "afraid of being hurt 
because she was so scared" and the examiner noted that she 
was paranoid.  She was kept on Prolixin.  

In April 1975 she was accepted into the United States Army, 
and her date of entry was in October 1975.  She had another 
job, and was dating.  In May 1975 she was offered a 
scholarship for school and reported that she rarely sees her 
parents.  She also had another new job as a waitress.  In 
June 1975 she reported that every time she sees her parents 
something happens, that she was going to go back to school, 
and that she enjoyed her life.  In September 1975 she 
reported being frightened, she had to take a pregnancy test, 
and was fighting frequently with her father.  Her last 
treatment was on October 1, 1975, and she stated that she 
wanted to go into nursing in the service.

Service medical records show that she was noted to be normal 
from a psychological standpoint at her induction examination 
in April 1975.  Her Report of Medical History completed at 
this time fails to note any treatment for psychiatric 
complaints, and the veteran reported that she had no 
depression, excessive worry, memory loss, nervous trouble, or 
frequent trouble sleeping.  Her service medical records are 
silent as to any treatment or complaints for psychiatric 
problems or symptoms attributed to a psychiatric disorder, 
and her discharge examination in August 1976 noted that she 
was normal from a psychological standpoint.  On her Report of 
Medical History at discharge she reported that she had 
periods of unconsciousness and dizziness, no depression, no 
excessive worry, no nervous trouble, and no frequent trouble 
sleeping.  She did note that she had been treated for nerves 
due to her family situation, but did not indicate when this 
treatment occurred.  

After her discharge, she was hospitalized in September 1976 
at the VA Hospital in Miami, Florida, and was released 
against medical advice by a court order.  The assessment at 
her discharge from the hospital was that she had presented 
features of schizophrenia of the latent type.  During her 
hospitalization she reported her prior treatment at the 
private hospital for ideas of reference and persecutions and 
with Dr. G.  The VA doctors contacted Dr. G. and he reported 
that he had been treating her since age 15, that she had 
schizophrenic features and had been prescribed Prolixin prior 
to her entry into service.

In June 1977 she was hospitalized at the same private 
hospital where she was treated prior to service and diagnosed 
with schizophrenia, paranoid type.  She was also hospitalized 
at the VA hospital in June 1977, with complaints of 
nervousness, tenseness, and confusion.  She was diagnosed 
with schizophrenia, chronic, undifferentiated type.  During 
hospitalization she was noted to have looseness of 
associations, thought disorder, and delusional behavior 
stating that she had been raped countless times and that she 
was Breshnev's niece.  She also reported auditory 
hallucinations from God.  She was hospitalized at the VA in 
March 1978 and April 1978, at which time she reported that 
she had been ill since childhood.  

In May 1978 Dr. G. submitted a statement saying that he had 
seen the veteran on April 28, 1975, and that she had been 
doing quite well in every way at that time.  His statement 
did not address any of his other treatment dates for the 
veteran.

In statements of record the veteran alternately denied any 
nervous problems prior to service and stated that her post-
service nervous problems were much more severe than her pre-
service condition.

The February 1979 Board decision at issue upheld the 
severance of service connection for a psychiatric disability, 
identified as schizophrenia, on the basis that the disorder 
had pre-existed service, and had not been aggravated therein.  
The Board cited her psychiatric treatment prior to service as 
clear evidence that her psychiatric disability pre-existed 
service.  The Board also concluded that the veteran did not 
manifest any psychiatric symptomatology in service, thus 
providing no support for a finding that her pre-existing 
disability was any worse when she left service than when she 
entered.  The Board also noted that because her pre-existing 
psychiatric disorder did not get worse until after her 
discharge, constituting post-service aggravation of her pre-
existing condition, an award of service connection on a 
presumptive basis was precluded under the presumptive 
regulations.  

Preceding this decision, in a September 1977 decision the RO 
had awarded the veteran service connection for schizophrenia, 
chronic, undifferentiated type, effective September 9, 1976.  
This award was based on the RO's finding that the veteran had 
a diagnosis of a psychosis, schizophrenia, within a year of 
her discharge from service, and thus, given that it was 
compensable, she met the criteria for presumptive service 
connection for chronic diseases.  However, in December 1977 
the RO issued a decision proposing to sever service 
connection based on evidence of record that showed that the 
veteran's mental condition pre-existed her period of service, 
and therefore, could not have been incurred during service as 
presumed under the regulations awarding service connection 
for certain chronic diseases with compensable manifestations 
within one year of discharge.  In response to this proposal, 
additional evidence of psychiatric treatment provided to the 
veteran prior to service was obtained and reviewed.  In April 
1978 the RO again issued a decision proposing severing the 
veteran's earlier entitlement to service connection and sent 
notice to the veteran in May 1978.  In a July 1978 rating 
decision the RO severed service connection concluding that 
her psychiatric impairment had pre-existed service and that 
it had not been aggravated therein.  The veteran perfected an 
appeal of this decision, and this decision was eventually 
subsumed in the Board's February 5, 1979 decision upholding 
the severance of service connection.

As noted above, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  The relevant laws 
and regulations in effect in 1979 provided that service 
connection could be severed only where evidence established 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  A change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated was 
clearly erroneous.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d) 
(1979).

Inasmuch as the procedural requirements of 38 C.F.R. 
§ 3.105(d), were complied with, that is, proper notice was 
provided to the veteran prior to the severance, the question 
becomes whether the Board properly severed service connection 
based on clear and unmistakable error.  To judge this matter, 
it is necessary to review the 1979 laws and regulations 
pertaining to claims for service connection, particularly 
those referring to presumption of soundness and aggravation.

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, or 
preexisting injury or disease was aggravated, compensation as 
provided in this subchapter, but no compensation shall be 
paid if the disability is the result of the veteran's own 
willful misconduct.  38 U.S.C. § 331 (1979).  Entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 C.F.R. 
§ 3.303(a) (1979).  

When evaluating entitlement to service connection, the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders, noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1979).  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 311 (1979).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 353 (1979); 38 C.F.R. § 3.306(a) (1979). 

In addition, with regard to presumptive service connection, 
the statute provided, that a chronic disease becoming 
manifest to a degree of 10 per centum or more within one year 
from the date of separation from such service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C. 
§ 312(a)(1) (1979).  Chronic diseases under this provision 
include psychoses.  38 U.S.C. § 301(3) (1979).  Where there 
is "affirmative evidence to the contrary," or evidence to 
establish that an intercurrent injury or disease which is 
recognized cause of any of the diseases within the purview of 
section 312 of this title, has been suffered between the date 
of separation from service and the onset of any such 
diseases, or the disability is due to the veteran's own 
willful misconduct service-connection pursuant to section 312 
of this title will not be in order.  38 U.S.C. § 313(a) 
(1979).  Nothing in section 312 of this title or subsection 
(a) of this section shall be construed to prevent the 
granting of service-connection for any disease or disorder 
otherwise shown by sound judgment to have been incurred in or 
aggravated by active military, naval, or air service.  38 
U.S.C. § 313(b) (1979).

Under the regulatory provisions in effect at the time, a 
chronic, tropical or prisoner of war related disease listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period 
of service.  A chronic disease must have become manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307(a) (1979).  The 
consideration of service incurrence provided for chronic 
diseases will not be interpreted to permit any presumption as 
to aggravation of a preservice disease or injury after 
discharge.  38 C.F.R. § 3.307(c) (1979).  Evidence which may 
be considered in rebuttal of service incurrence of a disease 
listed in § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such a showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d) (1979).

In the present case, the veteran was initially presumed sound 
at entry into service due to the findings on her entrance 
examination showing her to be normal from a psychological 
standpoint.  However, the Board determined that based on the 
medical evidence of the veteran's psychiatric treatment, her 
prescribed medication for a psychotic disorder, and her 
various psychiatric diagnoses from August 1973 until her 
entry into service in October 1975, that clear and 
unmistakable evidence of a pre-existing psychiatric 
disability had been presented.  The movant's representative 
does not dispute the facts relied upon by the Board, and does 
not assert that the wrong law was applied, but rather the 
movant's representative asserts that this evidence did not 
rise to the level of clear and unmistakable evidence because 
several of the diagnoses were "rule out" schizophrenia and 
not unequivocal schizophrenic diagnoses.  Considering this 
contention, the Board finds that this argument amounts to no 
more than a disagreement as to how the facts were weighed and 
evaluated at the time of the February 1979 decision, and it 
does not provide a basis upon which to find that the Board 
committed error in the February 1979 decision.  Mere 
disagreement with the interpretation of facts is not CUE.  
Furthermore, given the quantity and nature of the medical 
evidence relating to the veteran's pre-service psychiatric 
treatment, it is not "undebatable" that the Board's February 
1979 conclusion that this medical evidence constituted clear 
and unmistakable evidence rebutting the presumption of 
soundness was error.  In fact, reasonable minds could differ 
on the question, which again, undermines the movant's 
argument of clear and unmistakable error in the Board's 
February 1979 decision, for CUE must be undebatable and where 
no reasonable minds could differ.  

Moreover, even assuming that the movant's alleged error was 
true, that the pre-service evidence did not constitute clear 
and unmistakable evidence sufficient to rebut the presumption 
of soundness, the result of the Board's February 1979 
decision would not have been manifestly different, as 
required for a finding of CUE.  Initially, the Board notes 
that direct service connection would not have been 
established absent a pre-existing condition as the record at 
that time contained no evidence of inservice incurrence of a 
psychiatric disability and no nexus between her post-service 
diagnosis and her period of service.  

With regard to presumptive service connection, as noted in 
the laws pertaining to service connection on a presumptive 
basis, this presumption is rebuttable given "affirmative 
evidence to the contrary," that is, competent evidence 
indicating that the inception of the disease was not during 
service.  In fact, this rebuttable evidence need not be 
conclusive, but merely provide that in sound medical 
reasoning, considering all the evidence of record, the 
disease at issue, in this case, a psychosis, was not incurred 
in service.  38 C.F.R. § 3.307(d) (1979); see Goodsell v. 
Brown, 5 Vet. App. 36 (1993).  The pre-service medical 
evidence reveals that the veteran was treated with anti-
psychotic medication and therapy for approximately one year 
leading up to her entry into service, that she demonstrated 
psychotic symptomatology at various times, and generally 
degenerated without medication apparently based on dealings 
with her family.  Given the length, frequency, and nature of 
the veteran's pre-service psychiatric treatment, the medical 
evidence of record prior to her entry was "affirmative 
evidence" sufficient to rebut the presumption that her 
psychosis was incurred during service.  At the very least, 
reasonable minds could disagree on the outcome and so it does 
not constitute CUE.

It is noted that the Board's 1979 decision relied on other 
bases for upholding the severance of service connection for a 
psychiatric disability, and did not explicitly discuss 
rebuttal of presumptive service connection under 3.307(d) as 
a basis for its denial; however, it did cite to this 
provision in the section regarding applicable laws.  
Moreover, at the time of the decision, the Board was only 
required to identify the issues, findings of fact, 
conclusions of law and the reasons for the decision.  
38 C.F.R. § 19.145(c) (1979); 38 U.S.C. § 4004(d) (1976).  
There was no obligation to discuss all possible reasons for a 
particular outcome.  Because this basis for denying was not 
the reason for the denial at that time, the failure to 
discuss it does not violate the regulations applicable at the 
time.  Additionally, it does not alter the fact that the 
outcome of the decision would not have been manifestly 
different even assuming that the presumption of soundness had 
erroneously been rebutted.  Accordingly, this allegation of 
CUE in the Board's February 1979 decision must fail.

As an alternative challenge to the 1979 decision, the 
movant's representative asserts that even if a preexisting 
condition was present, the February 1979 decisionmakers erred 
in finding that the condition was not aggravated in service 
given the proximity of the veteran's post-service treatment 
for a psychiatric disorder to her discharge.  As with the 
previous argument, this contention amounts to re-weighing or 
re-interpreting the facts, which does not constitute CUE.  
Moreover, this allegation of error is not undebatable given 
that the veteran received absolutely no documented treatment 
for psychiatric complaints in service and clinically there 
was no psychiatric impairment at discharge.  Furthermore, her 
symptomatology upon her hospitalization in September 1976, 
proximate to service, and her June 1977 hospitalization, 
pertained to her family situation, and had nothing to do with 
her period of service.  Accordingly, given the undisputed 
facts present at the time of the Board's 1979 decision, the 
Board's conclusion that a finding of aggravation based on the 
record would be mere speculation, was not clearly and 
unmistakably erroneous.  

In light of the above, the Board concludes that the moving 
party has failed to identify clear and unmistakable error in 
the Board decision of February 1979.  Accordingly, her motion 
to revise that decision based on CUE is denied. 


ORDER

The motion for revision of the February 5, 1979, decision of 
the Board, on the grounds of clear and unmistakable error, is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



